Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 06 December 2021 is acknowledged.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 October 2020 has been considered by the examiner.
Claim Objections
	Claims 1-11 are objected-to.  The claims contain grammatical errors and nonstandard language possibly deriving from translation issues.  An example of such is the repeated recitation of the phrase “as the continuation processing” and phrases such as “processing of causing,” “processing of measuring,” etc.  While not necessarily rising to the level of ambiguity meriting a rejection under 35 U.S.C. 112, the claims require correction and clarification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2017/0235220 to Yamazaki et al. (“Yamazaki”).
	With regard to Claims 1-11, the claims are directed to an imprint apparatus comprising a holding unit, measurement unit, detection unit, and control unit.  Yamazaki teaches an imprint apparatus featuring precision control for imprint lithography of a shot array comprising a holding unit, measurement unit, observation unit, and control unit (see Abstract; FIG.1; ¶¶ [0024], [0026], [0028], [0036]-[0037]).  The method of operation of an apparatus is not pertinent to the patentability of the device (see MPEP § 2114), and the position is taken that the apparatus of Yamazaki is capable of performing the functions as claimed since all necessary and additional elements are disclosed and serve to function for the same purpose as claimed, i.e. imprint lithography with error correction (see, e.g., Yamazaki control loop portrayed by FIG. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0147970 to Sato et al. teaches an imprint apparatus comprising a mold .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715